Citation Nr: 1611742	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  09-37 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the appellant's claim for service connection for the cause of the Veteran's death should be reconsidered based on receipt of relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, and if so, whether the reconsidered claim should be granted. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963.  He died in April 2005, and the appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

When this case was before the Board in March 2014, it was remanded for further development.  It has now been returned to the Board for further appellate action.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the Veteran's death was denied in an October 2005 rating decision.

2.  Since the October 2005 rating decision, the appellant has submitted, and the RO has also obtained, relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim. 



CONCLUSION OF LAW

The criteria for reconsidering the appellant's claim for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reconsideration

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  

However, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Factual Background and Analysis

The appellant was denied entitlement to service connection for the cause of the Veteran's death in an October 2005 rating decision based on the RO's determination that the evidence failed to show the Veteran was exposed to the herbicide agents in service.  

Since that time, the appellant has submitted excerpts from the Veteran's relevant official military personnel file (OMPF), which she obtained from the National Personnel Records Center (NPRC) in March 2007.  These records show all units in which the Veteran was associated during his period of active duty.  In addition, as noted in the Board's March 2014 remand, the NPRC has indicated the Veteran may have performed temporary duty in the Republic of Vietnam, which could be corroborated by the U.S. Armed Services Center for Research of Unit Records.  The appellant had previously also provided a letter from a fellow service-member who stated both he and the Veteran indeed carried out temporary assignments that brought them into Southern Vietnam.  Therefore, these previously unobtained OMPF records are clearly relevant, as they establish the Veteran's units of assignment during his period of active duty, and thus allow for additional meaningful development to determine if further records exist establishing the Veteran's temporary duty within the Republic of Vietnam.  






ORDER

The Board having determined that pertinent service department records were received after a prior denial of service connection for the Veteran's cause of death, reconsideration of the prior denial is granted.  


REMAND

Although further delay is regrettable, the Board is of the opinion that additional development is required before the appellant's claim is decided.  Initially, the Board notes that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As noted above, in the March 2014 remand, the Board instructed the RO or Appeals Management Center (AMC) to attempt to obtain from any appropriate repository, to specifically include the U.S. Armed Services Center for Research of Unit Records, any records corroborating the Veteran's temporary duty in the Republic of Vietnam.  The RO or AMC was also instructed that if these records were deemed unavailable, or it was determined that further attempts to obtain those records would be futile, a formal finding documenting the efforts made should be prepared and the appellant should be notified in accordance with 38 C.F.R. § 3.159.  After a review of the record, there is no indication either of these remand instructions has been effectuated.  As such, another remand is unfortunately necessary at this time. 

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 


1.  The RO or the AMC must undertake all indicated development to obtain any available records that may corroborate the Veteran's temporary duty in the Republic of Vietnam, to specifically include all available unit records from the U.S. Armed Services Center for Research of Unit Records.  

In this regard, the RO or AMC should ensure a complete search of both the 2nd Airborne Battalion, 503rd Infantry Company, as well as the 173rd Airborne Brigade has been effectuated.  The RO or the AMC must either obtain additional federal records to corroborate the above-noted units indeed performed temporary missions into South Vietnam, or ensure the records sought do not exist, or ensure a follow-up request for the records would be futile.  

If the RO or AMC deems the above-noted records do not exist or that any additional attempts to obtain these records would be futile, the record should be annotated to reflect such, to specifically include a formal finding of unavailability, and the appellant should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or AMC should also undertake any other development it determines to be warranted, to include consideration of whether a request to the Joint Services Records Research Center (JSRRC) might potentially provide evidence to establish whether such missions were conducted by either of the above-noted units.  

3.  Then, the RO or the AMC should reconsider the claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


